Citation Nr: 1202413	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-44 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1975 to August 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from two RO rating decisions.  

In a May 2009 rating decision, the RO denied service connection for PTSD and for liver cancer.  In a February 2010 rating decision, the RO denied service connection for a left hand disability, for a skin disorder, and for liver disease.  In March 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.  In his substantive appeal, the Veteran indicated that he was only appealing the claims for service connection for a left hand disability and for a liver disability.

For the reason expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

In his November 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local RO (i.e., Travel Board hearing).  A June 2011 RO letter informed the Veteran that his hearing was scheduled in August 2011; however, the Veteran failed to report for the scheduled hearing

In an August 2011 correspondence (received at the Board in November 2011), the Veteran stated that he has no means of transportation and was planning to take the VA van to his hearing.  He noted that he had to walk to the location where the van would pick him up; however, he was late and missed the van.  He indicated that he hired a driver to take him to the RO, but that, when he arrived, he was informed that his hearing would have to be rescheduled.  The requested Board hearing has not yet been rescheduled.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board hearings, and good cause for the appellant's failure to report for the previously scheduled hearing has been shown (see 38 C.F.R. § 20.704(d) (2011)), a remand of these matters to the RO for rescheduling of the Veteran's Board hearing is warranted. 

Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



